Exhibit 10.1

[gutqvup1twdo000001.jpg]

March 5, 2020

Ms. Shalini Sharp

Executive Vice President and Chief Financial Officer

Ultragenyx Pharmaceutical Inc.

60 Leveroni Court

Novato, CA 94949

 

Re: Transition

Dear Shalini:

You have announced your intention to retire from your position of Executive Vice
President and Chief Financial Officer of Ultragenyx Pharmaceutical Inc. (the
“Company”) on the date that is the earlier of (i) the date your successor Chief
Financial Officer of the Company commences employment and (ii) September 2, 2020
(such date, the “Officer Resignation Date”).  

This letter agreement confirms the terms and conditions for your transition that
have been discussed:

1.

Transition Period and Transition Period Duties:  In consideration for your
promises in this letter agreement, during the period beginning from the Officer
Resignation Date until the Separation Date (as defined below) (the “Transition
Period”), you shall continue to serve as an employee of the Company but will no
longer have the powers, duties and responsibilities commensurate with the
position of Executive Vice President and Chief Financial Officer.  During the
Transition Period, your primary responsibility will be to transition your duties
and institutional knowledge to the new Chief Financial Officer, and to provide
assistance on or lead projects as requested by the Company’s Chief Executive
Officer and/or the new Chief Financial Officer.  

 

2.

Termination of Employment: Your employment with the Company will terminate
effective as of the date that is six months after the Officer Resignation Date,
or such earlier date following the Officer Resignation Date that you and the
Company mutually agree in writing (such date, the “Separation Date”).

 

3.

Compensation: Prior to the Transition Period, you will continue to be paid your
full base salary of $501,900 per year.  During the Transition Period, you will
receive a reduced base salary of $380,000, in each case payable in accordance
with the Company’s normal payroll practices.  You will continue to be eligible
for all regular employee benefits during the Transition Period, provided,
however, that you will remain eligible for coverage under the Company’s
healthcare benefit plans only if you work at least 30 hours per week.  During
the Transition Period, you will be reimbursed for authorized

www.ultragenyx.com        Transforming good science into great medicine for rare
genetic diseases

                          

--------------------------------------------------------------------------------

 

work-related expenses in accordance with the Company’s expense reimbursement
policy.

 

4.

Bonus for 2020:  If the Company achieves the financial and other corporate goals
of the Company’s bonus plan for 2020 and awards bonuses to other senior
executives of the Company, you will receive your target bonus for 2020,
representing 45% of your annual base salary for 2020, as long as you confirm
your acceptance of the terms and conditions in this letter agreement and before
or on the Separation Date, sign the transition agreement substantially in the
form attached hereto as Exhibit A (the “Transition Agreement”).  The amount of
the bonuses for all participants will determined based on the Company’s actual
results against its financial and other corporate goals for the year.  The bonus
will be paid to you in a single, lump-sum payment at the same time that bonuses
for performance in 2020 are paid to other senior executives.

 

5.

Equity Awards:  You will not be entitled to any future equity award grants from
the Company. However, your outstanding equity awards consisting of options to
purchase Company shares (“Options”), shares of restricted stock units (“RSUs”),
and performance stock units (“PSUs”) shall continue to vest during the
Transition Period.  All Options, RSUs and PSUs held by you that are unvested as
of the Separation Date shall terminate and be forfeited as of such date.  In
addition, as long as you confirm your acceptance of the terms in this letter
agreement and you sign the Transition Agreement, all vested Options, RSUs and
PSUs held by you as of the Separation Date shall remain exercisable until the
date that is 120 days after the Separation Date.  

 

6.

Return of Company Property:  On or before your Separation Date, except to the
extent otherwise mutually agreed between you and the Company, you will return
all property of the Company that came into your possession as a result of your
employment, including, but not limited to, the originals and all copies of all
documents and files (whether paper or electronic), keys, company credit cards,
telephones, computers, and other Company equipment.

 

7.

Confidential Information and Trade Secrets:  You agree to fully comply with the
terms of your Confidential Information and Inventions Assignment Agreement,
including the terms of that agreement that remain in effect after your
employment ends.  

 

8.

Release of Claims:  By signing this letter agreement, you are representing that
you are not aware of any factual basis for any legal claims against the Company
and that you have been paid all wages, commissions and bonuses that you believe
that you are owed through the date you sign this letter agreement.  Since the
benefits in this letter agreement go beyond what you are entitled to under the
Company’s policies, you agree that this letter agreement constitutes a full and
final settlement of any and all claims, known or unknown, of any kind that you
or your dependents may have through the date you sign this letter agreement
against the Company or any of its parent or affiliated companies and their
officers, directors, shareholders, employees, insurers, agents, successors, or
assigns (“Released Parties”), and you agree never to bring any legal action
against any of the Released Parties based on any such claim, except for a claim
for violation of the federal Age Discrimination in Employment Act, which is not
waived in this letter agreement.  The claims released in this letter agreement
include, but are not limited to, claims arising from your hiring, employment,
compensation, or separation, and arising under any contract or law.

 

To ensure that your release covers all claims, known and unknown, not
specifically exempted, you waive any rights you may have under any law designed
to protect against

                                                       2

--------------------------------------------------------------------------------

 

the waiver of unknown claims, such as Section 1542 of the Civil Code of the
State of California, which provides as follows: “A general release does not
extend to claims that the creditor or releasing party does not know or suspect
to exist in his or her favor at the time of executing the release and that, if
known by him or her, would have materially affected his or her settlement with
the debtor or released party.” Nothing contained in this Section 8 or any other
provision of this letter agreement shall release or waive any right that you
have to indemnification by the Company with respect to which you may be eligible
as provided in California Labor Code section 2802, any indemnification agreement
signed by you, any coverage for your benefit under the Company’s director and
officer insurance policy, or any other applicable source.

 

9.

Confidentiality:  You represent and agree that you will not hereafter disclose
the facts, terms or amount of this letter agreement to anyone other than your
personal advisors or tax preparers, all of whom, together with their employees
and agents, if any, will be informed of and bound by the confidentiality
provision.  You understand that this specifically prevents, but is not limited
to, disclosures to any past or present employee, or applicant for employment, of
the Company or any of its related entities. The parties agree that the
confidentiality obligations set forth in this Section 9 shall not apply to any
terms or amounts set forth in this letter agreement that are otherwise made
public by the Company.

 

10.

Voluntary Agreement:  You acknowledge that you are entering into this letter
agreement freely and voluntarily with a full understanding of its terms
including the release of all claims.

 

11.

Complete Agreement:  You agree that this letter agreement sets forth all of the
terms, promises, representations and understandings between you and the Company
and that it supersedes any previous understandings or agreements, except as
provided for in Section 13 below and as provided in any other agreements you
have signed with the Company concerning confidential information, trade secrets
or the assignment of inventions and your arbitration agreement shall remain in
effect.  

 

12.

No Admission:  This letter agreement is offered and entered for the purpose of
assisting you in your transition to retirement.  It is not, and you agree not to
contend that it is, an admission of any wrongdoing of any kind by the Company,
its employees or any of the other Released Parties.

 

13.

At-Will Employment: If you accept this offer of retirement transition
assistance, you will remain an at-will employee until the Separation
Date.  Therefore, you could decide to end your employment before your Separation
Date and the Company likewise could do so.  Except as expressly modified by this
letter agreement, the Offer Letter between you and the Company dated March 12,
2012, as amended by Amendment No. 1 dated August 8, 2014 (as amended, the “Offer
Letter”) shall remain in full force and effect in accordance with its terms
until the Separation Date however, for the avoidance of doubt, neither your
voluntary resignation as the Company’s Executive Vice President and Chief
Financial Officer, nor the termination of your employment pursuant to Section 2
above shall give rise to any severance benefits under the Offer Letter.

 

You should consult with your own personal attorney to the extent you desire
before signing this letter agreement.  We are happy for you and appreciate your
willingness to assist us during this period of transition.  

Sincerely,

                                                       3

--------------------------------------------------------------------------------

 

 

/s/ Emil D. Kakkis, M.D., Ph.D.

Name: Emil D. Kakkis, M.D., Ph.D.

Title: President and Chief Executive Officer

 

I voluntarily accept and agree to terms and conditions of this letter
agreement.  

/s/ Shalini Sharp March 5, 2020

Shalini SharpDate

 

 




                                                       4

--------------------------------------------------------------------------------

 

 

Exhibit A

 

Form of Transition Agreement




                                                       5

--------------------------------------------------------------------------------

 

CONFIDENTIAL TRANSITION AGREEMENT AND GENERAL RELEASE

This Confidential Transition Agreement and General Release (this “Agreement”) is
hereby entered into by and between Shalini Sharp, an individual (the
“Employee”), and Ultragenyx Pharmaceutical Inc., on behalf of itself and all of
its affiliated entities (collectively, the “Company”).

1.Effective Date.  Except as otherwise provided herein, this Agreement shall be
effective on the eighth calendar day after it has been executed by both of the
parties (the “Effective Date”), unless the Specified Sections (as defined in
Section 12(c), below) have been timely and properly revoked as provided in
Section 12(c) before the Effective Date.

2.Separation from Employment.  The Employee has been employed by the Company as
its Executive Vice President and Chief Financial Officer on an at-will basis
pursuant to the employment offer letter between the Company and the Employee
dated as of March 12, 2012, as amended by the Amendment to the offer letter
dated as of August 8, 2014 (the “Employment Agreement”).  The Employee separated
from her employment with the Company, effective at the close of business on
_________, 202_ (the “Separation Date”).  The parties hereto agree that the
Employment Agreement shall be terminated as of the Separation Date.

3.Continuation of Benefits After the Separation Date.  The Employee’s coverage
under the Company’s health care benefits plans will end on the Separation Date,
but the Employee shall have the right to continue her group health benefits
coverage in accordance with the provisions of the Consolidated Omnibus Budget
Reconciliation Act of 1986 (“COBRA”).  Except as expressly provided in this
Agreement or in the plan documents governing the Company’s employee benefit
plans, after the Separation Date, the Employee will no longer be eligible for,
receive, accrue, or participate in any benefits or benefit plans provided by the
Company, including, without limitation, the Company’s 401(k) retirement plan;
provided, however, that nothing in this Agreement shall waive the Employee’s
right to any vested amounts in the Company’s 401(k) retirement plan, which
amounts shall be handled as provided in the applicable plan documents.

4.Final Wages.  The Company timely paid the Employee the unpaid portion of her
annual salary earned through the Separation Date and for all earned and unused
vacation time by having a check for this amount available for pick-up by, or, at
her option, sending it to the Employee by overnight mail or direct deposit
transfer on, that date.

5.Transition Bonus Payment.  In return for the Employee’s promises in this
Agreement, the Company will provide the Employee with a target bonus
representing 45% of the Employee’s annual base salary of $501,900 (the
“Transition Bonus Payment”), with the amount of the Transition Bonus Payment to
be determined based on the Company’s actual results against the Company’s
financial and other corporate goals of the Company’s bonus plan for fiscal year
2020 and provided that bonuses are awarded to other Company executives.  The
Transition Bonus Payment will be paid in a single, lump-sum payment at the same
time that bonuses for 2020 are paid to other executives, as long as this
Agreement has become effective.

6.Stock Options, Restricted Stock Units and Performance Stock Units. As of the
date of this Agreement, the Employee holds certain options (the “Options”) to
purchase Company shares, shares of restricted stock units (the “RSUs”) and
performance stock units (“PSUs”).  Any Options, RSUs and PSUs that are vested as
of the Separation Date will be exercisable until the date that is 120 days from
the Separation Date (the

                                                       6

--------------------------------------------------------------------------------

 

“Expiration Date”).  Any vested Options, RSUs and PSUs not exercised by the
Expiration Date will thereafter immediately terminate and be forfeited.  For the
avoidance of doubt, any portion of the Employee’s Options, RSUs and PSUs that
were not vested as of the Separation Date shall terminate and be forfeited as of
the Separation Date.

7.Acknowledgement of Total Compensation and Indebtedness.  The Employee
acknowledges and agrees that the cash payments in Sections 4 and 5 of this
Agreement extinguish any and all obligations for monies, or other compensation
or benefits that the Employee claims or could claim to have earned or claims or
could claim is owed to her as a result of her employment by the Company through
the Separation Date, including any bonus or other incentive compensation.

8.Tax Consequences.  The Employee acknowledges that the Company has not made any
representations to her about, and that she has not relied upon any statement in
this Agreement with respect to, any individual tax consequences that may arise
by virtue of any payment provided under this Agreement, including, but not
limited to, the applicability of Section 409A of the Internal Revenue Code.

9.Releases.

(a)(i) Except as otherwise expressly provided in this Agreement, the Employee,
for herself and her heirs, executors, administrators, assigns, affiliates,
successors and agents (collectively, the “Employee’s Affiliates”) hereby fully
and without limitation releases and forever discharges the Company, its parents,
affiliates, subsidiaries, predecessors, successors and each of their respective
agents, representatives, shareholders, owners, officers, directors, employees,
consultants, attorneys, auditors, accountants, successors and assigns
(collectively, the “Releasees”), both individually and collectively, from any
and all rights, claims, demands, liabilities, actions, causes of action,
damages, losses, costs, expenses and compensation, of whatever nature
whatsoever, known or unknown, fixed or contingent (“Claims”), which the Employee
or any of the Employee’s Affiliates has or may have or may claim to have against
the Releasees by reason of any matter, cause, or thing whatsoever, under any law
or contract from the beginning of time to the Effective Date.

(ii) the Company for itself and its parents, affiliates, subsidiaries and
predecessors (the “Company Affiliates”) represents and agrees that as of the
date this Agreement is signed it is not aware of any acts, omissions, conduct or
factual basis for any Claims against Employee, and therefore, the Company on
behalf of itself and the Company Affiliates further represents and agrees that
it has no intention of pursing any Claim against the Employee.  Notwithstanding
the foregoing, the parties agree that the representations provided for in this
Section 9(a)(ii) exclude and do not apply to any Claims that are unknown as of
the date this Agreement is signed.

(b)Governmental Agencies.  Notwithstanding the release of claims language set
forth in this Section 9, nothing in this Agreement prohibits or prevents
Employee from filing a charge with or participating, testifying, or assisting in
any investigation, hearing, whistleblower proceeding or other proceeding before
any federal, state, or local government agency, nor does anything in this
Agreement preclude, prohibit, or otherwise limit, in any way, Employee’s rights
and abilities to contact, communicate with, report matters to, or otherwise
participate in any whistleblower program administered by any such agencies.

(c)Nothing contained in this Section 9 or any other provision of this Agreement
shall release or waive any right that the Employee has to indemnification by the

                                                       7

--------------------------------------------------------------------------------

 

Company with respect to which the Employee may be eligible as provided in
California Labor Code section 2802, any indemnification agreement signed by the
Employee, any coverage for the benefit of the Employee under the Company’s
director and officer insurance policy, or any other applicable source.  

10.Waiver of Civil Code Section 1542.

(a)The Employee understands and agrees that the release provided herein extends
to all Claims released above whether known or unknown, suspected or
unsuspected.  The Employee expressly waives and relinquishes any and all rights
she may have under any law designed to prevent the waiver of unknown claims,
such as California Civil Code Section 1542, which provides as follows:

“A general release does not extend to claims that the creditor or releasing
party does not know or suspect to exist in his or her favor at the time of
executing the release and that, if known by him or her, would have materially
affected his or her settlement with the debtor or released party.”

(b)It is the intention of the Employee through this Agreement to fully, finally
and forever settle and release the Claims as set forth above.  In furtherance of
such intention, the release herein given shall be and remain in effect as a full
and complete release of such matters notwithstanding the discovery of any
additional Claims or facts relating thereto.

11.Release of Federal Age Discrimination Claims by the Employee.  The Employee
hereby knowingly and voluntarily waives and releases all rights and claims,
known or unknown, arising under the Age Discrimination In Employment Act of
1967, as amended, which she might otherwise have had against the Company or any
of the other Releasees regarding any actions which occurred prior to the
Effective Date.

12.Rights Under the Older Workers Benefit Protection Act.  In accordance with
the Older Workers Benefit Protection Act of 1990, the Employee hereby is advised
of and acknowledges the following:

(a)The Employee has the right to consult with an attorney before signing this
Agreement and is encouraged by the Company to do so;

(b)The Employee has been given twenty-one (21) calendar days after being
presented with this Agreement to decide whether or not to sign this
Agreement.  If the Employee signs this Agreement before the expiration of such
period, the Employee does so voluntarily and after having had the opportunity to
consult with an attorney; and

The Employee has seven (7) calendar days after signing this Agreement to revoke
Sections 7, 9, 10 and 11 of this Agreement (collectively, the “Specified
Sections”), which must be revoked in their entirety and as a group, and the
Specified Sections of this Agreement (as a group) will not be effective until
that revocation period has expired without exercise.  The Employee agrees that
in order to exercise her right to revoke the Specified Sections of this
Agreement within such seven (7) day period, she must do so in a signed writing
delivered to the Company’s Vice President of Human Resources, Bee Nguyen, by
email sent to: bnguyen@ultragenyx.com before the close of business on the
seventh calendar day after she signs this Agreement.  If the Employee timely
revokes the Specified Sections

                                                       8

--------------------------------------------------------------------------------

 

of this Agreement, she will not receive any portion of the Transition Bonus
Payment or other benefits under this Agreement.

13.Confidentiality of Agreement.  After the execution of this Agreement by the
Employee, neither the Employee, her attorney, nor any person acting by, through,
under or in concert with them, shall disclose any of the terms of or amount paid
under this Agreement or the negotiation thereof to any individual or entity
except to the extent previously publicly disclosed by the Company; provided,
however, that the foregoing shall not prevent such disclosures by the Employee
to her attorney, tax advisors and/or her spouse, or as may be required by
law.  The Company agrees that it will not disclose the terms of or amount paid
under this Agreement to any individual or entity who does not have a legitimate
business need to know; provided, however, that the foregoing shall not prevent
such disclosures by the Company as may be required by law, including without
limitation, pursuant to any rule or regulation by the Securities and Exchange
Commission.   

14.No Filings.  The Employee warrants that as of the date of execution of this
Agreement, she has not commenced, filed, participated in, offered testimony, or
assisted any investigation, hearing, or proceeding (including any whistleblower
proceeding) before any federal, state, or local government agency relating to
the Company.  In addition, to the maximum extent permitted by law, the Employee
agrees that if any lawsuits or claims, charges or complaints are made against
the Company or the other Releasees with any local, state or federal agency or
court in whole or in part on her behalf, the Employee shall not be entitled to
recover any individual monetary relief or other individual remedies, and that,
if any such agency or court ever assumes jurisdiction over any such lawsuit,
claim, charge or complaint and/or any agency purports to bring any legal
proceeding, in whole or in part, on behalf of the Employee based upon events
occurring prior to the execution of this Agreement, the Employee will request
such agency or court to withdraw from and/or to dismiss the lawsuit, claim,
charge or complaint with prejudice.  The Employee further warrants that she has
disclosed, or will disclose prior to the execution of this Agreement, any and
all known or suspected violations of law.  Such disclosure must include how she
has firsthand knowledge of the known or suspected violation.  If the Employee
previously reported such known or suspected violation, such disclosure must also
include who the violation was previously reported to and how such violation has
not been cured.  The Employee also agrees that to the maximum extent allowed by
law she will not induce, encourage, solicit or assist any other person or entity
to file or pursue any proceeding of any kind against the Company or the other
Releasees or voluntarily appear or invite a subpoena to testify in any such
legal proceeding.  This Section 14 shall not prohibit the Employee from
challenging the validity of the ADEA release in Section 11 of this
Agreement.    

15.Confidential and Proprietary Information.

(a)The Employee acknowledges that during the course of or related to her
employment with the Company she was provided access to certain confidential
and/or proprietary information regarding the Company and its business that is
not generally known outside of the Company and that would not otherwise have
been provided to her (collectively, “Confidential and Proprietary
Information”).  Confidential and Proprietary Information includes, without
limitation, the following materials and information (whether or not reduced to
writing and whether or not patentable or protected by copyright): legal
strategies and advice; trade secrets; inventions; processes; formulae; programs;
technical data; financial information; research and product development;
marketing and advertising plans and strategies; customer identities, lists, and
confidential information about customers and their buying habits; confidential
information about prospects, suppliers, distributors, vendors, and key
employees; personal information relating to the Company’s employees; mailing and
email lists; and any other confidential, proprietary and or attorney-client

                                                       9

--------------------------------------------------------------------------------

 

privileged information relating to the Company or its business.   The Employee
agrees that the Confidential and Proprietary Information is the sole property of
the Company.  The Employee further agrees that she will not disclose to any
person or use any such Confidential and Proprietary Information without the
written consent of the Company’s General Counsel.  If the Employee is served
with a deposition subpoena or other legal process calling for the disclosure of
Confidential and Proprietary Information, or if she is contacted by any third
person requesting such information, she will notify the Company’s General
Counsel as soon as is reasonably practicable after receiving notice and will
cooperate with the Company in preventing or minimizing the disclosure
thereof.  The Employee acknowledges that certain rights and obligations set
forth in the Employee’s Confidential Information and Inventions Assignment
Agreement (the “Confidential Information Agreement”) extend beyond the
Separation Date.  In the event that any provision of this Section 15(a) or any
other provision of this Agreement conflicts with the Confidential Information
Agreement, the terms and provisions of the section(s) providing the greatest
protection to the Company shall control.

(b)The Employee represents and warrants that she has returned all files,
customer lists, financial information, mobile devices, computers (and related
passwords), and other property of the Company that were in her possession or
control without retaining either electronically stored or physical copies
thereof, except to the extent otherwise mutually agreed between the Employee and
the Company.    

(c)Notwithstanding the confidentiality obligations set forth in this Section 15
or elsewhere in this Agreement, the Employee understands that, pursuant to the
Defend Trade Secrets Act of 2016 (“DTSA”), the Employee will not be held
criminally or civilly liable under any federal or state trade secret law for the
disclosure of a trade secret that: (A) is made (i) in confidence to a federal,
state, or local government official, either directly or indirectly, or to an
attorney; and (ii) solely for the purpose of reporting or investigating a
suspected violation of law; or (B) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal.  The
Employee further understands that if a court of law or arbitrator determines
that she misappropriated Company trade secrets willfully or maliciously,
including by making permitted disclosures without following the requirements of
the DTSA as detailed in this Section 15(c), then the Company may be entitled to
an award of exemplary damages and attorneys' fees against her.

16.Remedies.  The Employee acknowledges that any misappropriation or misuse of
trade secrets or unauthorized disclosure of Confidential and Proprietary
Information of the Company, and any violation of Sections 13 and 15 of this
Agreement, will result in irreparable harm to the Company, and therefore, the
Company shall, in addition to any other remedies, be entitled to immediate
injunctive relief.  In the event of a breach of any provision of this Agreement
by the Employee, including Sections 13 and 15, the Company shall, without
excluding other remedies available to them, be entitled to an award in an amount
equal to the Transition Bonus Payment paid to her as of the date of such breach.

17.Cooperation Clause.  The Employee agrees to cooperate with the Company’s and
its legal counsel’s reasonable requests for information or assistance, including
related to the Company’s finance and accounting matters, any Company internal
investigation or review of compliance, legal or any other issues, response to
any lawfully served civil or criminal subpoenas, and defense of, or other
participation in, any administrative, judicial, or other proceeding arising from
any charge, complaint or other action which has been or may be filed relating to
the period during which the Employee was engaged in employment with the
Company.  The Company agrees to reimburse the Employee for any reasonable
expenses incurred by the Employee in connection with such

                                                       10

--------------------------------------------------------------------------------

 

cooperation as long as the parties have discussed and agreed upon the expense
before it is incurred.   The Employee may retain independent counsel of her
choice if she is personally named in any legal action related to her employment
with the Company, subject to the prior written consent of the Company, which
consent shall not be unreasonably withheld. Except as required by law, or
authorized in advance by the Company’s General Counsel, the Employee will not
communicate, directly or indirectly, with any third party, including any person
or representative of any group of people or entity who is suing or has indicated
that a legal action against the Company or any of its directors or officers is
being contemplated, concerning the operations of the Company or the legal
positions taken by the Company.  Except as required by law, if asked about any
such individuals or matters, the Employee shall say: “I have no comment,” and
shall direct the inquirer to the Company’s General Counsel.  The Employee
acknowledges that any violation of this Section 17 will result in irreparable
harm to the Company and will, in addition to other available remedies, shall be
entitled to immediate injunctive relief and to an award in an amount equal to
the Transition Bonus Payment paid to her as the date of such breach.

18.Non-disparagement.  Except as required by law, the Employee agrees not to
disparage or otherwise publish or communicate derogatory statements about the
Company and any director, officer or employee and/or the products and services
of the Company to any third party.  Except as required by law, the Company
agrees that its directors and officers shall not disparage or otherwise publish
or communicate derogatory statements about the Employee to any third party.

19.Clawback. Notwithstanding any other provisions in this Agreement to the
contrary, any amount paid to Employee pursuant to the this Agreement or any
other agreement or arrangement with the Company which is subject to recovery
under any law, government regulation or stock exchange listing requirement will
be subject to such deductions and clawback as may be required to be made
pursuant to such law, government regulation or stock exchange listing
requirement (or any policy adopted by the Company pursuant to any such law,
government regulation or stock exchange listing requirement).    

20.Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of California, without giving effect to
principles of conflict of laws.

21.Arbitration.  The parties hereto agree that any future dispute of any nature
whatsoever between them, including, but not limited to, any claims of statutory
violations, contract or tort claims, or claims regarding any aspect of this
Agreement, its formation, validity, interpretation, effect, performance or
breach, or any act which allegedly has or would violate any provision of this
Agreement (“Arbitrable Dispute”) will be submitted to arbitration in Marin
County, California, unless the parties agree to another location, before an
experienced employment arbitrator licensed to practice law in California and
selected in accordance with the employment arbitration rules of Judicial
Arbitration and Mediation Services, Inc. (“JAMS”), unless the parties agree to a
different arbitrator, as the exclusive remedy for any such Arbitrable Dispute.
Should any party to this Agreement hereafter institute any legal action or
administrative proceeding against the other with respect to any claim waived by
this Agreement or pursue any Arbitrable Dispute by any method other than said
arbitration, the responding party shall be entitled to recover from the
initiating party all damages, costs, expenses and attorneys’ fees incurred as a
result of such action. This Section 21 shall not restrict actions for equitable
relief by the Company for violation of Sections 13, 15, 17 and 18 of this
Agreement.

22.Dispute-Related Attorneys’ Fees.  Except as otherwise provided herein, in any
arbitration or other proceeding between the parties arising out of or in
relation

                                                       11

--------------------------------------------------------------------------------

 

to this Agreement, including any purported breach of this Agreement, the
prevailing party shall be entitled to an award of its costs and expenses,
including reasonable attorneys’ fees.

23.Non-Admission of Liability.  The parties understand and agree that neither
the payment of any sum of money nor the execution of this Agreement by the
parties will constitute or be construed as an admission of any wrongdoing or
liability whatsoever by any party.

24.Severability.  If any one or more of the provisions contained herein (or
parts thereof), or the application thereof in any circumstances, is held
invalid, illegal or unenforceable in any respect for any reason, the validity
and enforceability of any such provision in every other respect and of the
remaining provisions hereof will not be in any way impaired or affected, it
being intended that all of the rights and privileges shall be enforceable to the
fullest extent permitted by law.

25.Entire Agreement.  This Agreement represents the sole and entire agreement
among the parties, and, except as expressly stated herein, supersedes all prior
agreements, negotiations and discussions among the parties with respect to the
subject matters contained herein, including the Employment Agreement.

26.Waiver.  No waiver by any party hereto at any time of any breach of, or
compliance with, any condition or provision of this Agreement to be performed by
any other party hereto may be deemed a waiver of similar or dissimilar
provisions or conditions at the same time or at any prior or subsequent time.

27.Amendment.  This Agreement may be modified or amended only if such
modification or amendment is agreed to in writing and signed by duly authorized
representatives of the parties hereto, which writing expressly states the intent
of the parties to modify this Agreement.

28.Counterparts.  This Agreement may be executed in one or more counterparts,
each of which will be deemed to be an original as against any party that has
signed it, but all of which together will constitute one and the same
instrument.

29.Assignment.  This Agreement inures to the benefit of and is binding upon the
Company and its successors and assigns, but the Employee’s rights under this
Agreement are not assignable, except to his estate.

30.Notice.  All notices, requests, demands, claims and other communications
hereunder shall be in writing and shall be deemed to have been duly given (a) if
personally delivered; (b) if sent by email; or (c) if mailed by overnight or by
first class, certified or registered mail, postage prepaid, return receipt
requested, and properly addressed as follows:

 

If to the Employee:

Shalini Sharp
                                              

 



                                                   

 



Email:                                        

 

 

If to the Company:

Ultragenyx Pharmaceutical Inc.

Attn:  General Counsel  
60 Leveroni Court

Novato, CA 94949
Email: kparschauer@ultragenyx.com


                                                       12

--------------------------------------------------------------------------------

 

 

Such addresses may be changed, from time to time, by means of a notice given in
the manner provided above.  Notice will conclusively be deemed to have been
given when personally delivered (including, but not limited to, by messenger or
courier); or if given by mail, on the third day after being sent by first class,
certified or registered mail; or if given by Federal Express or other similar
overnight service, on the date of delivery; or if given by email during normal
business hours on a business day, when confirmation of transmission is indicated
by the sender’s machine; or if given by email at any time other than during
normal business hours on a business day, the first business day following when
confirmation of transmission is indicated by the sender’s machine.  Notices,
requests, demands and other communications delivered to legal counsel of any
party hereto, whether or not such counsel shall consist of in-house or outside
counsel, shall not constitute duly given notice to any party hereto.




                                                       13

--------------------------------------------------------------------------------

 

EACH OF THE PARTIES ACKNOWLEDGES THAT SHE/IT HAS READ THIS AGREEMENT,
UNDERSTANDS IT AND IS VOLUNTARILY ENTERING INTO IT, AND THAT IT INCLUDES A
WAIVER OF THE RIGHT TO A TRIAL BY JURY, AND, WITH RESPECT TO THE EMPLOYEE,  HE
UNDERSTANDS THAT THIS AGREEMENT INCLUDES A RELEASE OF ALL KNOWN AND UNKNOWN
CLAIMS.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the dates
indicated below.

“Employee”

 

Shalini Sharp

 

Dated:                                 , 20__

 

“Company”

ULTRAGENYX PHARMACEUTICAL INC.

 

By:

 

Name:  ________________

 

Title: __________________  

 

Dated:                                 , 20__

 

 

 

 

 

 

 

 

 

 

 

 

                                                       14